Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10580272. Although the claims at issue are not identical, they are not patentably distinct from each other because:
16/742,509
16/151,969
1. An apparatus, comprising: a memory to store instructions; and processing circuitry, coupled with the memory, operable to execute the instructions, that when executed, cause the processing circuitry to: provide video data for display on one or more devices located within a predefined distance of an automatic teller machine (ATM), the video data generated from other video data taken by a camera of the ATM; receive a plurality of tag indications from at least a portion of the one or more devices, each of the plurality of tag indications to indicate a portion of the video data having suspicious activity; 

2. The apparatus of claim 1, the processing circuitry to: perform a facial detection process on the other video data to detect a facial region in frames of the other video data; and apply a blurring effect in the frames of the video data to the facial region detected in the other video data.

3. The apparatus of claim 2, wherein the portion of the other video data communicated to the one or more servers does not have the blurring effect applied to the facial region in the other video data.

4. The apparatus of claim 1, the processing circuitry to perform an object detection process to detect one or more regions having text, and the processing circuitry to applying a blurring 

5. The apparatus of claim 1, the processing circuitry to: receive the other video data from the ATM, the other video data comprising one or more frames having a scene with a person; and generate the video data from the other video data.

6. The apparatus of claim 1, wherein the portion of the other video starts at a time prior to receiving the tag indication and ends at a specified time from a time the tag indication is received.

7. The apparatus of claim 1, the processing circuitry to provide the video data to the one or more devices via at least one of a web portal, a mobile application, and a desktop application.

8. The apparatus of claim 1, comprising: an interface coupled with one or more network links to receive the other video data from an ATM; and 

9. The computer-implemented method, comprising: providing video data for display on one or more devices located within a predefined distance of an automatic teller machine (ATM), the video data generated from other video data taken by a camera of the ATM; receiving a plurality of tag indications from at least a portion of the one or more devices, each of the plurality of tag indications to indicate a portion of the video data having suspicious activity; determining a number of the plurality of tag indications is greater than a threshold value; and communicating a portion of the other video data corresponding with the portion of the video data indicated by the tag indications to one or more servers.

10. The computer-implemented method of claim 9, comprising: performing a facial detection process on the other video data to detect a facial region in frames of the other video data; and 

11. The computer-implemented method of claim 10, wherein the portion of the other video data communicated to the one or more servers does not have the blurring effect applied to the facial region in the other video data.

12. The computer-implemented method of claim 9, comprising performing an object detection process to detect one or more regions having text, and the processing circuitry to applying a blurring effect to the one or more regions when generating the video data.

13. The computer-implemented method of claim 9, comprising: receiving the other video data from the ATM, the other video data comprising one or more frames having a scene with a person; and generating the video data from the other video data.



15. The computer-implemented method of claim 9, comprising providing the video data to the one or more devices via at least one of a web portal, a mobile application, and a desktop application.

16. A non-transitory computer-readable medium comprising a set of instructions that, in response to being executed on a computing device, cause the computing device to: provide video data for display on one or more devices located within a predefined distance of an automatic teller machine (ATM), the video data generated from other video data taken by a camera of the ATM; receive a plurality of tag indications from at least a portion of the one or more devices, each of the plurality of tag indications to indicate a portion of the video data having suspicious activity; determine a number of the plurality of tag 

17. The non-transitory computer-readable medium of claim 16, the computing device to: perform a facial detection process on the other video data to detect a facial region in frames of the other video data; and apply a blurring effect in the frames of the video data to the facial region detected in the other video data.

18. The non-transitory computer-readable medium of claim 17, wherein the portion of the other video data communicated to the one or more servers does not have the blurring effect applied to the facial region in the other video data.

19. The non-transitory computer-readable medium of claim 16, the computing device to perform an object detection process to detect 

20. The non-transitory computer-readable medium of claim 16, the computing device to: receive the other video data from the ATM, the other video data comprising one or more frames having a scene with a person; and generate the video data from the other video data.





the processing circuitry to provide the second video data for display on the one or more devices within a defined distance from a location of the ATM.

the processing circuitry to provide the second video data to the one or more devices via at least one of a web portal, a mobile application, and a desktop application.

an interface coupled with one or more network links to receive the first video data from an ATM; and a storage to store the first video data and the second video data.

A computer-implemented method, comprising: receiving, via one or more networking links, original video data from an ATM, the original video data comprising one or more frames having 

wherein the portion of the video data does not have the blurring effect applied to the region surrounding the face of the person in the video data.

comprising providing the new video data for display on the one or more devices within a defined distance from a location of the ATM.

comprising providing the new video data to the one or more devices via at least one of a web portal, a mobile application, and a desktop application.



wherein the portion of the first video data stream does not have the blurring effect applied.

wherein each of the ATMs is in a different location, and the new video data streams are each provided to devices within defined distances from the locations of the ATMs.

wherein the tag indication comprises at least one of a timestamp and a frame identifier.

wherein the blurring effect is to be applied in accordance with the use of at least one machine learning technique.

wherein the blurring effect is to be applied in accordance with the use of at least one machine learning technique.


Election/Restrictions
This application contains claims directed to the following patentably distinct species
I. Claims 1-3, 5-11, 12-18, 20. 
II. Claims 4, 12 and 19.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such specie. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEYLE (US 20170225336 A1 hereinafter “DEYLE”), in view of Walker et al. (US. Pub. No.: US 20080274798 A1 hereinafter “Walker”).

provide video data (as cited below, the processed video captured from the camera by device, i.e. an ATM) for display on one or more devices (i.e. remoted located in central processing place as cited below) located within a predefined distance (as cited below, for remote location, central processed location) of an automatic teller machine (ATM) (i.e. DEYLE, para. 245, i.e. High-value assets: artwork, safes, secure document repositories or cabinets, secure computer equipment, cash registers, ATMs, lab equipment, medical equipment), 
the video data (as cited below, i.e. remoted processing video in a remote location) generated from other video data (i.e. video processed) taken by a camera (as cited below, camera with pzt function) of the ATM (para. 74); 
It is noted that DEYLE is silent about tag as claimed.
However, WALKER discloses receive a plurality of tag indications from at least a portion of the one or more devices, 
each of the plurality of tag indications to indicate a portion of the video data (see Fig. 7, i.e. portion of the video data) having suspicious activity (para. 290, casino personnel may actuate a button or speak a command when they first begin to utilize a camera for security purposes [e.g., when they first start to observe suspicious activity]. This may result in the camera being "locked" or no longer being available for use in documenting events. For example, the status of a camera may be set to "locked" in the device database 400 [FIG. 4]).; 
 determine a number of the plurality of tag indications is greater than a threshold value (para. 298, i.e. tags for a certain number of times, then associated the tag with a predetermined event); and 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of DEYLE by adding Walker's teaching so as to have benefit of taking actions in suspicious event.


Regarding claim 3, DEYLE and WALKER, for the same motivation of combination, discloses wherein the portion of the other video data communicated to the one or more servers does not have the blurring effect applied to the facial region in the other video data (as cited above, when in emergency, the blurring effect does not apply)

Regarding claim 4, DEYLE and WALKER, for the same motivation of combination, discloses the processing circuitry to perform an object detection process to detect one or more regions having text, and the processing circuitry to applying a blurring effect to the one or more regions when generating the video data (see KOBAYASHI, secret data can be text).

Regarding claim 5, DEYLE and WALKER, for the same motivation of combination, discloses the processing circuitry to: receive the other video data from the ATM, the other video data comprising one or more frames having a scene with a person (see object recognition and facial detection as cited above); and 
generate the video data from the other video data (as cited above for video processing and generation).

Regarding claim 6, DEYLE and WALKER, for the same motivation of combination, discloses wherein the portion of the other video starts at a time prior to receiving the tag indication and ends at a specified time from a time the tag indication is received (as cited above, i.e. a duration of certain video).

Regarding claim 7, DEYLE and WALKER, for the same motivation of combination, discloses the processing circuitry to provide the video data to the one or more devices via at least one of a web portal, a mobile application, and a desktop application (DEYLE, Fig. 2, network 200).

Regarding claim 8, DEYLE and WALKER, for the same motivation of combination, discloses an interface coupled with one or more network links to receive the other video data from an ATM (DEYLE, Fig. 3); and a storage to store the other video data and the video data (as cited above, ATM).

Regarding claim 9, DEYLE and WALKER, for the same motivation of combination, discloses providing video data for display on one or more devices located within a predefined distance of an automatic teller machine (ATM), the video data generated from other video data taken by a camera of the ATM; receiving a plurality of tag indications from at least a portion of the one or more devices, each of the plurality of tag indications to indicate a portion of the video data having suspicious activity; determining a number of the plurality of tag indications is greater than a threshold value; and communicating a portion of the other video data corresponding with the portion of the video data indicated by the tag indications to one or more servers (see rejection of claim 1).


Regarding claim 11, DEYLE and WALKER, for the same motivation of combination, discloses wherein the portion of the other video data communicated to the one or more servers does not have the blurring effect applied to the facial region in the other video data (see blurring citation above).



Regarding claim 13, DEYLE and WALKER, for the same motivation of combination, discloses receiving the other video data from the ATM, the other video data comprising one or more frames having a scene with a person; and generating the video data from the other video data (see facial citation above).

Regarding claim 14, DEYLE and WALKER, for the same motivation of combination, discloses wherein the portion of the other video starts at a time prior to receiving the tag indication and ends at a specified time from a time the tag indication is received (see time citation above).

Regarding claim 15, DEYLE and WALKER, for the same motivation of combination, discloses providing the video data to the one or more devices via at least one of a web portal, a mobile application, and a desktop application (see interface citation above).

Regarding claim 16, DEYLE and WALKER, for the same motivation of combination, discloses a non-transitory computer-readable medium comprising a set of instructions that, in response to being executed on a computing device, cause the computing device to: provide video data for display on one or more devices located within a predefined distance of an automatic teller machine (ATM), the video data generated from other video data taken by a camera of the ATM; receive a plurality of tag indications from at least a portion of the one or more devices, each of the plurality of tag indications to indicate a portion of the video data having suspicious activity; determine a number of the plurality of tag indications is greater than a threshold value; and communicate a portion of the other video data 

Regarding claim 17, DEYLE and WALKER, for the same motivation of combination, discloses, the computing device to: perform a facial detection process on the other video data to detect a facial region in frames of the other video data; and apply a blurring effect in the frames of the video data to the facial region detected in the other video data (see facial citation above).

Regarding claim 18, DEYLE and WALKER, for the same motivation of combination, discloses wherein the portion of the other video data communicated to the one or more servers does not have the blurring effect applied to the facial region in the other video data (see none blurring citation above).

Regarding claim 19, DEYLE and WALKER, for the same motivation of combination, discloses the computing device to perform an object detection process to detect one or more regions having text, and the processing circuitry to applying a blurring effect to the one or more regions when generating the video data (see text citation above).

Regarding claim 20, DEYLE and WALKER, for the same motivation of combination, discloses the computing device to: receive the other video data from the ATM, the other video data comprising one or more frames having a scene with a person; and generate the video data from the other video data (see facial citation above).

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over DEYLE (US 20170225336 A1 hereinafter “DEYLE”), in view of Walker et al. (US. Pub. No.: US 20080274798 A1 .

Regarding claim 2, DEYLE and WALKER, for the same motivation of combination, discloses 
the processing circuitry 
	perform a facial detection process on the other video data (Fig. 4, para. 75, since the differential image needs both first and second video data, therefore, the second video is independent of and separate from the first video data) to detect a facial region in frames of the other video data (DEYLE, para. 129) 
It is noted that DEYLE and WALKER is silent about facial as claimed.
However, KOBAYASHI discloses 
apply a blurring effect in the frames (blurred image) of the video data to the facial region detected in the other video data (Para. 126 According to the process shown in FIG. 11, by checking the blurred image, it is possible to grasp the outline of the original image, and thus, it is possible to protect privacy. When the detailed information related to the original image is required [for example, at the time of the occurrence of a crime], the original image data is restored by obtaining the shares. Accordingly, it is possible to check the detail of the original image, and thus, it is possible to ensure security).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method/apparatus of DEYLE and WALKER in combination by adding KOBAYASHI's teaching so as to have benefit of protecting privacy by hiding a partial region of a captured image with a mask in normal circumstances, and ensuring security by restoring the part hidden with the mask in emergency circumstances (for example, at the time of the occurrence of a crime).



Conclusion
US 20130182066 A1 back camera 13B, left-side and right-side cameras 13L and 13R, and a front camera 13F are provided on an upper swiveling body 3. By converting viewpoints of camera images obtained by the cameras 13B, 13L, and 13R, individual over view images are generated and are combined with one another to form a surveillance panorama image disposed around a display character 21. The surveillance panorama image is displayed, together with a camera image, which is an image obtained by the front camera 13F, in an image display section 20a of a monitor 20. By appropriately operating switches SW1 through SW5 provided in an operation panel section 20b, a camera image which has not been converted into one of the individual over view images is displayed in an enlarged state.
US 20120249957 A1 : a first photographing unit for photographing an examinee's eye to obtain a first photography image of the examinee's eye; a second photographing unit for photographing the examinee's eye in a wider area than a photography view angle of the first photographing unit; a photography area setting unit configured to move a photography area, which is photographed by the first photographing unit, relative to the examinee's eye which is photographed by the second photographing unit; a photography position information acquisition unit configured to acquire photography position information of the first photography image of the examinee's eye from the photography area setting unit; and a storage unit configured to store the first photography image and the photography position information acquired by the photography position information acquisition unit in association with each other.
US 20110234750 A1 camera includes a display device, an angular velocity sensor to sense yaw rotation, an acceleration sensor to sense lateral and fore/aft acceleration, a memory to store first and second locations, and a processor. The angular velocity sensor is at the first location and the acceleration sensor is at the second location, and both locations are away from a center of perspective. The processor determines an initial position when an initial image is captured, a target position for capturing a next image, and a current position. The current position is determined from rotation sensed by the angular velocity sensor, acceleration sensed by the acceleration sensor, and the first and second locations. The processor causes a visual indication of the target position and a visual indication of the current position to be rendered on the display device. When the target and current positions are in substantial alignment, the camera automatically captures the next image.
US 20080143820 A1 adjustment and editing. A panoramic image mechanism may provide the automated generation of a panoramic image from a set of input images. The panoramic image may be generated, organized and persisted as a set or stack of component layers, which enables manual modification of the component layers to optimize the panoramic image. The panoramic image mechanism may include scripts and associated user interface mechanisms that automate the generation of a panoramic image and that may provide users access to the adjustment and edit mechanisms, and that thus enable users to retouch the automatically-generated panoramic images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485